Order
PER CURIAM:
John McNamara appeals the denial of his Rule 24.035 motion for post-conviction relief. McNamara alleged that his guilty plea was unknowing and involuntary because the plea court failed to advise him of the possibility of jury sentencing had he proceeded to a jury trial. But because nothing required that McNamara be advised of the possibility of jury sentencing, and because McNamara failed to prove his claim at the evidentiary hearing, the motion court committed no error in denying his post-conviction motion. We affirm. Rule 84.16(b).